TIO-I jequrafl 'M"B9 ssBdoioo »o emeu span bS| ssediuoo VA99
                      (W23$)                                    00'8E$     00"6G$          096
                                                       :e6iEMO spury
                     •&auxm                                meiomnsui       :iunowv        luondjjosea
                               OOggwoooooauoqiunN junogov          SSVdWOO-008-l-1180 isuoiieeno
                                                                                    gOgO^gggt; IV 'UJBn6U|UlJ|g
                         gj.02 'OE Jeqiue»g O'd
                                  ujsu PPd ClO/dSN
                                                                                                 sseduioo VAS8
                                                    9090-G839EIV WVH9NIINUI8
                                                                  9090G8 X08 'O'd
                                                                  SSVdWOO VA99
                         HB,ll"',,l6,,l"lli"l'" ihI*iiIu"i'iII«'!'I»i"'IIU"'I»''i
3NlUd 4/' 7 -^3T0f
                                                     •uin»ajf«j8e68jsodx!)jV98uBMO«8ajppBiOjx|08MO D
                                                                     —                               •          dK
                                                                                                         ewsMMO
                                                                     —                             —— sseippv
                                                                                                          "eu»N
Christopher A. Prine
Clerk of the Court of Appeals First District
301 Fannin Street Houdtonjexas 77002-2066




700220SB39                     .H,„,Miij1i„,|M„|j,n„\„h\u>ii|i,,j.i,|,|nli!ni|m,j
                                                                             FILED IN
                                                                     1ST COURTOF APPEALS
                                                                        HOUSTON, TEXAS


                                                                       OCT 12 2015
                                   Case Number                       CHRISTOPHER^i^RINE
                                 01-14-01019-CR                     CLERK.



Hung Le, Appellant                         §               COURT OF APPEALS
                                           §                   Ist DISTRICT
State of Texas, Appellee                   §               HOUSTON, TEXAS

     Pro se Motion for Extension of Time to File Response to Anders Brief

To the Honorable Justices of said Court:

      Appellant's appointed counsel file a brief in the above styled and numbered

cause pursuant to Anders v. California, 386 U.S. 738 (1967).

      Appellant filed a pro se request for access to the clerk's record and reporter's

record in preparation for use in preparing his pro se response to counsel's brief and

included a motion for extension of time to respond to counsel's Anders brief.

      This Honorable Court granted said extension which is set to expire on

November 2, 2015.

      Appellant is in the transit to another Unit in safekeeping area and currently

confined in the Life Division of the Texas Department of Justice Center in

Huntsville Unit, and has suffered yet another epileptic seizure, caused scalp

laceration and became hospitalized at Huntsville Memorial Hospital on 9/29/2015

and was ordered by Doctor Windham to remove staples within 7 days (please see

attached hospital's report) during his period of extension and appeal response

filing. As a result, Appellant has become confused, disoriented, and has shown
      Due to Appellant's financial hardship to hire a private counsel, non-

accessible permission for any assistance due to past 50 day safety confinement,

now in transit to a new unit, recurring seizures, and incompetency mental

condition, Appellant now      respectfully requests the Court grant him another

Appellate Public Defender Bob Wicoff to substitute Public Defendant Crowley's

withdrawal and additional sixty (60) days from the granting of the motion to retain

another Appellate Public Defender or find an outside assistance and allow time for

that professional to help Appellant prepare and file a timely pro se response to

counsel's brief and a writ of Habeas Corpus as advised by Appellate         Public

Defender Crowley.

                                    Respectfully submitted,

                                       M^X*^, (ii , Uy^ Ll'.S.PjA"""
                                      Hung Le, Pro se Appellant
                                                       Unit,TDCJ# 0nUl2$
                                                         , Texas

                           CERTIFICATE OF SERVICE


      The undersigned hereby certifies that on this the            day of         ,

2015, a true and correct copy of the foregoing Motion for Extension of Time to

File Response to Counsel's Anders Brief was served by U.S. mail on the :


Harris County District Attorney's Office
1200 Franklin, Suite 600
Houston, Texas 77002

                                                 Pro se Appellant
GENERAL POWER OF ATTORNEY
STATE OF TEXAS
                                    KNOW ALL MEN BY THESE PRESENTS:


COUNTY OF /VhA^r-SQQ

THAT I, /-/l/a//| ^_L=£L •of the County of AtvkrSon and State
of Texas do hereby constitute and appoint MAI LAN T. LE
of    Jefferson Parish, Louisiana to be my duly and lawfully appointed attorney
in fact granting unto said attorney in fact the full power and authority to do and
perform any and all acts and/or things necessary or requisite to be done in
furtherance of my interests, whether said acts involve any type of medical or legal
matters, financial, real or personal property, granting unto my attorney in fact a
Universal power of attorney permitting said attorney in fact to act as fully and for all
intents and purposes as I might do if I were personally present. I further authorize and
empower said attorney in fact to being suit, to recover monies, to recover property or
convey personal or real property and to execute receipts, releases and/or any other
documents as may be necessary under the circumstances. Said attorney in fact is
empowered to use their sole discretion in handling matters relating to my interests.
This universal power of attorney will supersede my disability to the fullest
extent possible for the laws of the State of Texas.


Witness my hand ih^ [£J_ day of (jLci^U/^— ,20 /~

Acknowledgement

STATE OF TEXAS



COUNTY OF &Y^£££&y
BEFORE ME, the undersigned authority, on this day personally appeared
  \lZULY\G\ LJ2—            , known to me to be the person whose name is
subscribed tVthe foregoing document and acknowledged to me that (s)he executed
the same for the purposes and consideration therein expressed.
GJ\(EN under my hand ancLseaLof office this the /ot*\ day of
" "          "^       .20/5
                                                                 KISHANSTOTTS
                                                                 NOTARY PUBLIC
                                                                 STATE OFTEXAS

        .
         ubicinandfor
            ,_
                                                  \5 Uffife/
                                                     N®Sj^
                                                                 comm.expires
                                                                   8-28-2016
        te of Texas                               w-CcsS--^^^^^^r:n„
                                                  ^^^"NIOTARv ,,;,TMODT 80ND
                                                                                ray c   j-   «•




                                                           Date: 09/29/15
                                                           Account No: H00001033625
          Huntsville                                       Unit No: M000202557
                                                           Patient: L£,HUNG 1966229
            MEMORIAL HOSPITAL                              Location: ER
                                                           Physician: WINDHAM,WILLIAM A




Patient Visit"Information
You were seen today for:

Seizure
Scalp laceration
Phenytoin overdose


Staff

Your caregivers today were:

   Physician:   WINDHAM,WILLIAM A
   Nurse:       TOG

Activity Restrictions or Additional instructions
cTAPi ^ OUT IU 7 "DAYS THE PATIENT'S PnENYTQIN SHOULD BE TAKEN OUT OF THE CELL
AnS d'Ip^SEDVo^IM AT DOSING TIMES. HE SHOULD BE OBSERVED TAKING THE
PHENYTOIN
TO MAKE SURE HE HAS TAKEN IT.

Follow-up

Please contact the following to make an appointment for follow-up care:
   TDGJ,PRIMARY CARE DOC
 Note: Your health care plan may require a referral from your primary care provider prior
 to making an appointment.

 Discharge Form

 The exam and treatment which you have received has been on an EMERGENCY BASIS
 ONLY It is not inttneded to substitute or replace complete medical care.
 It is advised that you follow the recommendations below:
  1. If complications arise, call your doctor inVnediateiy. Ifthe doctor
    cannot be reached return to the Emergency Department at once,
  2. Have your prescriptions filled and follow the directions on the label.
   3. The x-ray report by the Emergency Physician is NOT a final report. A
                                                                              Page 2 of   2


                                                         Date: 09/29/15

      Huntsville                                        Account No: H00001033625
                                                        Unit No: M000202557
                                                        Patient: LE,HUNG 1966229
      Memorial Hospital                                 Location: ER
                                                        Physician: WINDHAM,WILUAM A



radiologist will interpret your x-rays and confirm the diagnosis of the
Emergency Physician.
                                                                   OCT is *
                                   Case Number                   CHRISTOPHER A-
                                 01-14-01019-CR                  clebk.


Hung Le, Appellant                         §               COURT OF APPEALS
                                           §                   Ist DISTRICT
State of Texas, Appellee                   §               HOUSTON, TEXAS

     Pro se Motion for Extension of Time to File Response to Anders Brief

To the Honorable Justices of said Court:

      Appellant's appointed counsel file a brief in the above styled and numbered

cause pursuant to Anders v. California, 386 U.S. 738 (1967).

      Appellant filed a pro se request for access to the clerk's record and reporter's

record in preparation for use in preparing his pro se response to counsel's brief and

included a motion for extension of time to respond to counsel's Anders brief.

      This Honorable Court granted said extension which is set to expire on

November 2, 2015.

      Appellant is in the transit to another Unit in safekeeping area and currently

confined in the Life Division of the Texas Department of Justice Center in

Huntsville Unit, and has suffered yet another epileptic seizure, caused scalp

laceration and became hospitalized at Huntsville Memorial Hospital on 9/29/2015

and was ordered by Doctor Windham to remove staples within 7 days (please see

attached hospital's report) during his period of extension and appeal response

filing. As a result, Appellant has become confused, disoriented, and has shown
      Due to Appellant's financial hardship to hire a private counsel, non-

accessible permission for any assistance due to past 50 day safety confinement,

now in transit to a new unit, recurring seizures, and incompetency mental

condition, Appellant now      respectfully requests the Court grant him another

Appellate Public Defender Bob Wicoff to substitute Public Defendant Crowley's

withdrawal and additional sixty (60) days from the granting of the motion to retain

another Appellate Public Defender or find an outside assistance and allow time for

that professional to help Appellant prepare and file a timely pro se response to

counsel's brief and a writ of Habeas Corpus as advised by Appellate         Public

Defender Crowley.

                                    Respectfully submitted,


                                      Hung Le, Pro se Appellant
                                                       Unit,TDCJ#_
                                                        , Texas

                           CERTIFICATE OF SERVICE


      The undersigned hereby certifies that on this the           day of

2015, a true and correct copy of the foregoing Motion for Extension of Time to

File Response to Counsel's Anders Brief was served by U.S. mail on the :


Harris County District Attorney's Office
1200 Franklin, Suite 600
Houston, Texas 77002

                                                 Pro se Appellant
Christopher A. Prine                                                                  filed in
                                                                              ,ST COURT OF APPEALS
Clerk of the 1st Court of Appeals                                                houston, texas
                                                                                 OCT 12 2015
301 Fannin Street, Room 208                                                      Ubl
                                                                               CHRISTOPHER^*'^
Houston, Texas 77002
                                                                             CLERK.




                RE: HUNG LE VS. STATE OF TEXAS, NO. 01-14-01019-CR, CAUSE No. 1398928 -
232nd DISTRICT COURT OF HARRIS COUNTY

Dear Mr. Prine,

I am Mailan T Le, Hung Le's sister and Power of Attorney. Please allow me to send you an
unsigned copy of my brother, Hung Le, Appellant's Motion Request for Extension of Time to
find a public/private counsel to assist my brother to file a Response to Anders Brief due to his
medical and language barrier condition. I am sending this motion to you for your information
only in case my brother does not receive and does not know how to mail to you at this time. I
also signed as his power of attorney, please file if it is acceptable, and if not, please discard it if
it is not legally valid for filing this motion.

I am also sending my brother this motion for his signature to Huntsville Unit that where he is in
transit progress. Unfortunately, Hung Le was just hospitalized due to his seizure during his
transit to a new unit's safekeeping area (please see attached Huntsville Memorial Hospital
record). I hope he will receive it, should sign as valid motion and mail to your office timely for
your approval and consideration.

We respectfully request your understanding and consideration of my brother's request. If you
need any further information, please contact my brother or myself at 713-998^6878 or via
email: mailanJehoang@yahoo.com.

We deeply thank you for all your time and consideration.

Gratefully,




Mailan Le, Hung Le's sister         fl-^iX2^       t() F/l*
332 Timberlane Dr. Gretna, LA 70056
mem
      Ms. Mailan te
      332 TlmberlaneDr
      Gretna, LA 70056-7244
                              CEIVED
                                  oct i a fo«
                               CHRISTOPHER A. PWNE
                              ICLERK,